                                Case 2:19-mj-00141 Document 3 Filed 02/06/19 Page 1 of 2

AO 93 (Rev. 11/ 13) Search and Seizure Warrant



                                               UNITED STATES DISTRICT COURT
                                                                             for the
                                                            Eastern District of Pennsylvania

                   In the Matter of the Search of                               )
              (Briefly describe the property to be searched                     )
                                                                                                  l q --l'-ll -'1
               or identify the person by name and address)                      )      Case No.
                                                                                )
           Chick's Philly, 1805-1807 Washington Avenue , Philadelphia,
               Pennsylvania , (for more particularized description ,
                                                                                )
                                 See Attachment A)                              )

                                                   SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the            Eastern           District of             Pennsylvania
(identify the person or describe the property to be searched and give its location):


  Chick's Philly, 1805-1807 Washington Avenue, Philadelphia, Pennsylvania, (for more particularized description, See
  Attachment A)



        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

      Items as described in Attachment B.




         YOU ARE COMMANDED to execute this warrant on or before                  February 10, 2019       (no t to exceed 14 days)
       ~ in the daytime 6:00 a.m. to I 0:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the duty magistrate.


     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     O for _ _ days (not to exceed 30) 0 until, the facts justifying, the later specific da~e; ;
                                                                                                                7
Date and time issued:             I /~ 1' / /C-;
                                    i      •
                                                     9 : .i-<l a CA                    --0~--~--~LJudge'
                                                                                          ~
                                                                                                   .___,_s_signa[uf
                                                                                                            __, _ ________
                             Philadelphia, PA                                              ELIZABETH T. HEY, U.S . MAGISTRATE JUDGE
City and state:
                                                                                                          Printed name and title
                                Case 2:19-mj-00141 Document 3 Filed 02/06/19 Page 2 of 2


AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)


                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
             \<t- \'-\ )- fv'\            b\/?:>\/;2.o\°' 1:~~AN\               M (J-r-,lA ~--t Y -:I_\ c:n c._        A-n e
                                                                                                                           f:-..."   n
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:

    ., Ur)~ i-ce,l SlLJ''t(<;, cv--r-n~rc~               (4\ 75:l)
., -\ ~ ~°' f'iC , CA.\     cA 6 c(.)...rn t (·•1\ s
-     ~; Sc e. l l 0-dV ""~ cA cc. v, fY) e{"\i-.S

-- '""     ~(.(\
   e.. en po      ~ e(
                 re t c. x J5
- --4-h"'-vn\a Jr ,"ve s
,,,. S6')e<;,. lf'fce,p+~

,,.. -\-Ip    \~ :(\vo a.S
                                                11
- "Lu,\\,. AVYi              cCA.c(o'{\,e            c~ectS
- O(.'N be.. r ~ t> 15 -! ~ p \ 0 j
_ pu'-l{ n, \ \ s'nert5
,.. :>"- \e~ •-i :p -recr.rJ.s
 • pe.rs. rif\el -f"es




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:     o~lo<o{a.o\°J                                                    v
                                                                                      Executing officer 's signature



                                                                                         Printed ,Jame
